Citation Nr: 1712585	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement for service connection for bronchitis.  

2. Entitlement for service connection for bilateral hearing loss. 

3. Entitlement for service connection for paralysis.  

4. Entitlement for service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Leslie D. Gaines, Attorney at Law


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 

INTRODUCTION

The Veteran served on active military duty from June 1989 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bronchitis, hearing loss, paralysis, and skin condition.  

A videoconference hearing was initially scheduled pursuant to the Veteran's request, but he withdrew his request in March 2017. 


FINDINGS OF FACT

The Veteran has withdrawn all of the claims on appeal. 


CONCLUSION OF LAW

1. The criteria are met for withdrawal of the substantive appeal for entitlement for bronchitis. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria are met for withdrawal of the substantive appeal for entitlement for bilateral hearing loss. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3. The criteria are met for withdrawal of the substantive appeal for entitlement for paralysis. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4. The criteria are met for withdrawal of the substantive appeal for entitlement for skin condition. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016).  

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of his attorney representative, withdrew his claim for entitlements for service connection for bronchitis, bilateral hearing loss, paralysis, and skin condition in March 2017. As such, there is no "case or controversy" involving a pending adverse determination that the Veteran has taken exception to at this time. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). 

Considering the above, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.


ORDER

The appeal concerning the claim of entitlement to service connection for bronchitis is dismissed since withdrawn.

The appeal concerning the claim of entitlement to service connection for bilateral hearing loss is dismissed since withdrawn.

The appeal concerning the claim of entitlement to service connection for paralysis is dismissed since withdrawn.


The appeal concerning the claim of entitlement to service connection for skin condition is dismissed since withdrawn. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


